Citation Nr: 0924900	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-31 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to 
November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in May 2009, but he failed to 
appear.  His request for hearing is accordingly deemed to 
have been withdrawn.   See 38 C.F.R. § 20.704(d).  

A review of the record shows that the Veteran has raised a 
claim of service connection for tinnitus.  Since the issue 
has not been developed or certified for appellate 
consideration, it is referred to the RO for all indicated 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss disability is shown as likely as not to be due 
to the exposure to acoustic trauma that began during the 
Veteran's active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the criteria, and in view 
of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for bilateral 
hearing loss has been accomplished.  


II.  Analysis

The Veteran is asserting that service connection for 
bilateral hearing loss is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as sensorineural hearing loss, when a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Here, the Veteran's service treatment record (STR) includes 
several audiological evaluation results prior to 1967.  The 
Board notes that audiometric readings prior to November 1967 
must be converted from ASA units to the modern ISO units.  

Accordingly, an April 1960 pre-induction examination shows 
the following results, adjusted to ISO units:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 
15
20
-
25
LEFT
30
20
20
-
20

Further, a whispered voice test was 12/15, bilaterally.  The 
summary of defects and diagnoses indicates a "H-3 defective 
hearing, NCD [not considered disqualifying]."

(The Board notes that the "H-3" refers to the "PULHES" 
profile, which reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect that is 
below the level of medical fitness required for retention in 
the military service).  The "P" stands for "physical 
capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower 
extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).).  

Further, on his April 1960 pre-induction self-report of 
medical history, the Veteran reported that he had had ear, 
nose, or throat trouble.  

The Veteran also underwent an induction examination in 
November 1960, which revealed hearing acuity, adjusted to ISO 
units, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25 
15
15
-
15
LEFT
20
15
10
-
20

Further, whispered voice testing was 15 out of 15 
bilaterally.  The summary of defects noted defective hearing, 
H-2.  

At separation in September 1962, the Veteran's hearing 
acuity, adjusted to ISO units, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 -
-
-
-
20
LEFT
-
-
-
-
20

Whispered voice testing was not done; the PULHES profile 
provides H-1.  

Plus, on his September 1962 self-report of medical history 
for separation, the Veteran again noted that he had had ear, 
nose, or throat trouble.  The reviewing physician noted 
"UCHD-Uncomplicated" and "No Present Symptomatology."  

The Veteran's service personnel record (SPR) includes a 
record of assignments showing that he underwent basic combat 
training from December 1960 to February 1961, then advanced 
individual training from February 1961 to April 1961.  He 
received qualification in arms, including the M1 rifle and 
carbine.  Finally, he attended service school for general 
supply specialist from April 1961 to July 1961.  Afterward, 
from July 1961 until his discharge in November 1962, he was 
assigned as a supply clerk, light truck driver and general 
draftsman.  

Following his service, the pertinent medical evidence first 
includes a January 2002 VA medical center (VAMC) audiogram.  
During the hearing evaluation, the Veteran reported a gradual 
reduction in hearing, and he explained that he had trouble 
hearing voices in groups.  The audiologist reported hearing 
threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25 
35
55
65
70
LEFT
25
20
45
65
70

Speech recognition scores were 84 percent right ear and 92 
percent left ear.  The audiologist diagnosed bilateral 
sensorineural hearing loss (SNHL) with good-excellent word 
recognition.

Then, in April 2006, the Veteran underwent another VAMC 
audiological evaluation.  The audiologist noted that the 
Veteran wore hearing aids.  Further, hearing test results 
showed a mild sloping to profound sensorineural hearing loss 
in the right ear and normal sloping to profound sensorineural 
hearing loss in the left ear.  The Veteran explained that he 
worked in sales and had had no noise exposure since his 
active service.  

Accordingly, the Veteran asked about the etiology of his 
hearing loss.  The audiologist responded that the audiogram 
results were consistent with noise exposure greater than age 
norms.  Therefore, she opined, the Veteran's current hearing 
loss is at least as likely as not due to in-service noise 
exposure.  

In support of his present claim, the Veteran wrote in a June 
2006 statement, that he had to qualify on an M-1 rifle during 
basic training, but was not provided ear protection.  He 
always left the range with ears ringing for days.  After 
basic training, he was stationed at an airfield, where he 
worked in a hanger on the flight-line.  There, the crews 
continuously ran the aircrafts' engines as part of their 
maintenance check.  Accordingly, he was exposed to excessive 
noise everyday from fixed-wing and rotary aircraft, though he 
had no hearing protection.  He also had to continue to 
qualify on the M-1 carbine; he first noticed hearing trouble 
during this time.  Following service, he was exposed to no 
excessive noise, and had been told for years that he played 
things louder than most.  

Also, in an October 2007 statement, the Veteran reiterated 
that although his military occupational specialty (MOS) 
during service was draftsman, he was regularly exposed to 
tank and aircraft noise.  He also had to load and unload 
smoke generator oil in field maneuvers.  

Finally, in connection with his present claim, the Veteran 
underwent a VA audiological evaluation in November 2008.  The 
audiologist reviewed the claims file and noted that the 
Veteran had normal-to-moderate hearing prior to service, then 
hearing thresholds within normal limits at the time of 
induction.  At discharge, hearing acuity threshold were only 
reported at 4KHz.  The examiner also noted the more recent, 
January 2002, January 2006, and January 2007, VA audiological 
evaluations.  

The Veteran's complaints included feeling hard to hear and 
ears ringing, which he only noticed if he thought about it.  
Further, he had noticed increased difficulty understanding 
what people said to him, especially if there was background 
noise.  

The examiner then noted that the Veteran had two years of 
active service, which included aircraft, tank, and gun noise 
exposure; he had "very little" post-service occupational 
noise exposure and no recreational noise exposure.  

The VA audiologist also reported hearing threshold acuity as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 30
50
70
75
70
LEFT
15
20
55
65
75

Speech recognition scores were 76 percent right ear and 92 
percent left ear.  The audiologist's diagnosis was mild-to-
severe sensorineural hearing loss bilaterally.  

Finally, the VA audiologist explained that she could not 
render an opinion regarding the etiology of the Veteran's 
hearing loss, due to the length of time from the claimed date 
of onset until the earliest documentation (40 years later).  
Plus, at discharge, hearing acuity was within normal 
thresholds at discharge.  

In light of the evidence of record, the Board finds that 
service connection for bilateral hearing loss is warranted.  

First, the evidence demonstrates a current hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.

The Board notes, with regard to in-service incurrence, that a 
veteran is presumed to have been sound upon entry into active 
service, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, a hearing loss is noted in the Veteran's induction and 
pre-induction examination reports, but a hearing disability 
is not clinically demonstrated in service.  Accordingly, the 
Veteran is entitled to the presumption of soundness.  See id.

In fact, a hearing loss disability is not shown in-service or 
for many years thereafter.  Nonetheless, service connection 
is warranted, since the competent evidence of record provides 
a sound basis for attributing the currently-demonstrated 
hearing loss disability to the credible evidence of in-
service acoustic trauma.  See Hensley, 5 Vet. App. at 159; 
see also Velez v. West, 11 Vet. App. 148, 152 (1998).  

The Veteran has asserted that he first noticed a problem 
hearing during service, which continued following his 
discharge until present.  The Board finds that the Veteran's 
assertions are credible.  See Caluza v. Brown, 7 Vet. App. 
498, 510-11 (1995)(the Board must determine the credibility 
of evidence).  

Further, the Veteran's assertions are competent evidence of 
in-service acoustic trauma, and he is competent to report on 
the onset and continuity of his symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Cf. Charles v. Principi, 
16 Vet. App. 370, 374 (2002)(explaining that a veteran is 
competent to testify to in-service acoustic trauma, in-
service symptoms of tinnitus, and continuous symptoms of 
tinnitus following service, since tinnitus is a symptoms 
capable of lay observation).  

In short, the lay evidence of record credibly asserts 
acoustic trauma and hearing loss during service and chronic 
symptoms since discharge from service.  

Moreover, the Veteran's lay assertions are supported by the 
April 2006 VA audiologist's diagnosis and opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  The VA audiologist specifically noted the Veteran's 
assertions in support of her opinion that his hearing loss 
disability is more likely than not due to in-service noise 
exposure.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005)(holding that a medical opinion cannot be discounted 
solely because it is based on history provided by the Veteran 
without also evaluating the credibility and weight of the 
history upon which the opinion is predicated).  

In fact, the April 2006 VA audiologist's opinion is 
uncontroverted.  The Board recognizes that the November 2008 
VA examiner's opinion appears to contradict the April 2006 
audiologist's opinion.  See Willis v. Derwinski, 1 Vet. App. 
66 (1991)(the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard); see also Wilson 
v. Derwinski, 2 Vet. App 614 (1992) (the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion).  

Importantly, however, the VA examiner did not find that the 
Veteran's bilateral hearing loss did not begin in service.  
Rather, she found that the evidence was insufficient to 
render an opinion as to the etiology of the disability.  

Accordingly, her opinion does not contradict the April 2006 
VA audiologist's opinion, and it neither weighs for or 
against the Veteran's claim.  See Wisch v. Brown, 8 Vet. App. 
139 (1995) (a medical examination must specifically address 
pertinent issues, and the silence of an examiner cannot be 
relied upon as evidence against a claim). 

Since the record contains evidence demonstrating a current 
diagnosis of a hearing loss disability for VA purposes 
etiologically related to in-service acoustic trauma, the 
Board finds that the evidence is at least in a state of 
equipoise showing that the Veteran's current hearing loss 
disability are as likely as not due to the exposure to 
acoustic trauma during his active service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for bilateral hearing loss is 
warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


